 

SETTLEMENT AND RELEASE AGREEMENT

 

This Release and Settlement Agreement (this "Agreement") is made and entered
into the 8th day of November 2007, between Richard Andrew Hoover ("Hoover") on
one side and Quest Midstream GP, LLC (the "Company") and Quest Resource
Corporation ("QRC"). Hoover, the Company, and QRC may be referred to
individually as a "Party" and collectively as the "Parties".

 

WHEREAS, Hoover was previously employed by the Company as its President and
Chief Operating Officer;

 

WHEREAS, Hoover and the Company entered into an Executive Employment Agreement
which set forth specific terms and conditions related to the employment of
Hoover by the Company;

 

WHEREAS, the Company terminated the Executive Employment Agreement pursuant to
notice provided to Hoover on or about September 21, 2007 and, accordingly, the
Company involuntary terminated Hoover's employment with the Company;

 

WHEREAS, the Parties desire to resolve any disputes Hoover may have against the
Company, disputes arising out of the Executive Employment Agreement, any
disputes arising out of Hoover's employment with the Company, and any disputes
the Company or QRC may have against Hoover through this Agreement;

 

NOW THEREFORE in consideration of the mutual obligations of this Agreement and
the benefits to be derived by the Parties hereto, which benefits the Parties
agree they are not otherwise entitled to receive, the Parties agree as follows:

1.   Payment and/or Distribution(s): Hoover acknowledges the Company has: (i)
provided Hoover with payment of any and all accrued and unpaid salary through
Hoover's last day of work, September 18, 2007; (ii) provided Hoover with payment
of any and all unused paid time off to which Hoover was entitled as of September
18, 2007; and (iii) reimbursed any and all business expenses incurred by Hoover
prior to September 18, 2007.

 

The Company further agrees to provide the following additional payments and/or
distributions pursuant to the terms set forth herein:

 

a. Immediate Payments: Based upon the involuntary separation of Hoover and
Hoover's agreement to release the Company from any liability arising out of the
payment of the following items:

 

 

§

Base Salary Installment Payments: On the tenth business day after Hoover's
execution of this Agreement (the "Effective Date"), the Company shall pay Hoover
an amount equal to one-half of the base salary, less applicable withholdings,
that would have been payable under the Executive

 

1

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

Employment Agreement for the period from September 19, 2007 through and
including the last regularly scheduled payment date for the Company immediately
preceding the Effective Date. On the Company's next regularly scheduled payroll
date and on each regularly scheduled payment date thereafter prior to April 1,
2008, the Company shall pay Hoover an amount equal to one-half of the base
salary, less applicable withholdings, that would have been payable to Hoover on
such regularly scheduled payment date under the Executive Employment Agreement;
and

 

 

§

Bonus Share Award: On the Effective Date, Hoover will become vested in 5,000
shares of Quest Resource Corporation common stock (hereinafter "QRC stock"). The
QRC stock will be delivered to a broker selected by Hoover upon receipt by the
Company from Hoover of documentation reasonably satisfactory to the Company
instructing such broker to remit to the Company proceeds from the sale of the
QRC Stock sufficient to cover the necessary withholding taxes. The Company
agrees that the documentation used by Hoover in the past to instruct brokers to
sell QRC bonus shares and remit to the Company sale proceeds sufficient to cover
the necessary withholding taxes is acceptable to the Company. Any and all
remaining bonus shares of QRC stock over which Hoover may claim an interest are
forfeited.

 

b.   Remaining Base Salary Installment Payments: On the first regularly
scheduled payroll date, beginning with the first regularly scheduled payroll
date of the Company occurring after April 1, 2008 and continuing through
December 31, 2009, the Company agrees to pay Hoover an amount equal to one-half
of the base salary, less applicable withholdings, that would have been payable
to Hoover on such regularly scheduled payment date under the Executive
Employment Agreement. It is the intention of the Parties that the combination of
the Base Salary Installment Payments from September 19, 2007 through the last
regularly scheduled payroll date prior to April 1, 2008 and from the first
regularly scheduled payroll rate after April 1, 2008 through December 31, 2009,
in gross, shall result in a total amount paid to Hoover of $392,447.50. The
Company is entitled to cease payment once this amount has been reached if it is
reached prior to December 31, 2009. If this amount will not be reached by
December 31, 2009, then Hoover must notify the Company of any deficiency at
least ten (10) days prior to December 31, 2009 in order to allow the Company to
timely process the additional amount to be paid. Failure by Hoover to notify the
Company of any deficiency prior to the time period set forth herein will result
in a waiver of any amount owed and not paid by December 31, 2009. This time
requirement is in place due to an effort by the Parties to fully comply with the
requirements of I.R.C. § 409A.

 

c. Incentive Bonus: Hoover will receive a pro rata portion in the amount of 75%
of any incentive bonus payable for 2007. The amount to be paid will be
determined without

 

2

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

netting any production bonus payments paid to Hoover during 2007. Such amount
shall not be paid prior to April 1, 2008 in an effort to comply with the
requirements of I.R.C. § 409A. Any payment after April 1, 2008 shall be made at
the same time incentive bonuses are paid to the other executive officers of the
Company, but in any event shall not be paid later than May 15, 2008. The Company
will provide calculations that set forth the basis for the payment to Hoover.
The Company agrees that the Incentive Bonus payable to Hoover will be determined
in a manner consistent with the criteria and calculations of the final plan
adopted by the Company for employee(s) holding a position equivalent to Hoover's
prior position with the Company.  The Company further agrees that Hoover's
incentive bonus will be within the top tier of any bonus amount distributed by
the Company under the final plan adopted by the Company.

 

d. QMP Common Units: On the Effective Date, Hoover will become vested in 37,500
Quest Midstream Partners, L.P. ("QMP") Common Units ("Units") to be delivered to
Hoover in two tranches - the first tranche of 18,750 Units to be delivered upon
the later of a Liquidity Event or April 1, 2008; and the second tranche of
18,750 Units to be delivered upon the later of a Liquidity Event or April 1,
2009 (each a "Delivery Date"). If the Units are Publicly Traded on a Delivery
Date, the Units will be delivered to a broker selected by Hoover upon receipt by
the Company from Hoover of documentation reasonably satisfactory to the Company
instructing such broker to remit to the Company proceeds from the sale of the
Units sufficient to cover the necessary withholding taxes. The Company agrees
that documentation similar to that used by Hoover in the past to instruct
brokers to sell QRC bonus shares and remit to the Company sale proceeds
sufficient to cover the necessary withholding taxes is acceptable to the
Company. If the Units are not Publicly Traded on a Delivery Date, any applicable
withholding taxes will be paid by Hoover to the Company at the time of delivery.

 

For purposes of this paragraph only, a "Liquidity Event" shall be defined as:
(i) the successful completion of an initial public offering for the Units, such
that there is a public market for the Units to trade through a traditional
brokerage house on the NYSE or NASDAQ ("Publicly Traded"), or (ii) a sale in a
single transaction, of all or substantially all of either: (a) the assets of
QMP, or (b) the partnership interests in QMP.

 

 

Any and all remaining Units over which Hoover may claim an interest are
forfeited.

 

e.         QMP Common Unit Distributions: The Company shall pay distribution
equivalents to Hoover (i) on 75,000 Units for the 3rd Quarter of 2007 and (ii)
on the 37,500 Units described in 1(d) above for the 4th Quarter of 2007 and each
quarter thereafter until such Units are issued and delivered to Hoover.
Distribution equivalents shall be paid to Hoover at the same time as
distributions are paid to the other holders of Units, and shall be net of any
appropriate withholdings, including appropriate withholdings for prior quarter
distribution equivalents received by Hoover in which withholdings were not made
if it is determined by the Company that such withholdings are necessary to
comply with the

 

3

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

Internal Revenue Code and such withholdings are made for all employee(s)
receiving distribution equivalents from the Company. Following delivery of any
Units, Hoover will cease to be entitled to distribution equivalents on such
Units. Hoover will not have any rights as a Unit holder until the Units are
actually delivered to him. Once the Units are delivered, Hoover will have all
rights afforded to all other Unit holders, including the right to receive
distributions. These distributions will be paid on a gross basis with Hoover
managing tax payments.

 

2.   COBRA Reimbursement: Hoover has elected to continue group health insurance
coverage pursuant to his continuation rights under Section 4980B of the Code and
will be able to continue such coverage for 18 months from his termination of
employment. The Company agrees to reimburse Hoover for all COBRA premium costs
until the earlier of September 30, 2008 or the date upon which Hoover becomes
eligible for health insurance because of employment with a different employer.
COBRA premium payments made prior to September 30, 2008 will be paid directly by
the Company. If Hoover becomes eligible for health insurance because of
employment with a different employer, Hoover must notify the Company with ten
(10) days of the change in his eligibility for coverage. After September 30,
2008, Hoover will be responsible for paying any COBRA premiums. For any previous
premiums which were due and have already been paid by Hoover as of the Effective
Date of this Agreement, Hoover will submit proof of payment and the amount paid
by him. The Company will have fifteen (15) days following submission of this
information in which to reimburse Hoover.

 

 

3.

Release.

 

a.      By signing this Agreement, Hoover does hereby for himself, his
successors, heirs and assigns, release, waive and forever discharge the Company,
it agents, owners, employees, officers, directors, stockholders, representatives
and all related companies, divisions, subsidiaries, parent and affiliated
companies from all claims, liabilities, demands, and causes of action, whether
known or unknown, fixed or contingent, including claims for wages, damages
(whether or not liquidated) and/or attorneys' fees and costs, which Hoover may
have or claim to have against the Company, it agents, owners, employees,
officers, directors, stockholders, representatives and all related companies,
divisions, subsidiaries, parent and affiliated companies in any way arising out
of his employment with the Company and/or his Executive Employment Agreement or
that otherwise may exist on the date this Agreement is executed, including, but
not limited to claims arising under any purported contract, written or oral,
express or implied; claims arising under any tort theory of recovery; claims
arising under any federal, state, and local laws prohibiting employment
discrimination on account of race, religion, color, sex, national origin, age,
and/or disability, including but not limited to, Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act (ADEA), as
amended, the Rehabilitation Act, the Americans with Disabilities Act (ADA), the
Texas Labor Code, the National Labor Relations Act, the Family and Medical Leave
Act of 1993, the Fair Labor Standards Act, the Texas Workers Compensation Act,
the Texas

 

4

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

Unemployment Compensation Act, the Employee Retirement Income Security Act of
1974, and any other federal, state or local law, statute, regulation, code or
ordinance; and claims arising in any other way, directly or indirectly, and
without regard to the legal theory or form of action underlying such claims,
arising or alleged to arise out of Hoover's employment by the Company and/or the
Executive Employment Agreement or that otherwise may exist against the Company,
it agents, owners, employees, officers, directors, stockholders, representatives
and all related companies, divisions, subsidiaries, parent and affiliated
companies. Hoover further agrees to release, waive, relinquish and forego all
legal relief, equitable relief, statutory relief, reinstatement, back pay, front
pay and any other damages, benefits, remedies or relief that he could receive
from actions or suits filed, charged, instituted, or pursued by any agency or
commission based upon or arising out of the matters which are released and
waived by this Agreement. This release does not affect Hoover’s ability to
enforce all of the terms of this Settlement and Release Agreement.

 

b.         The Company and QRC do hereby for themselves, their agents, owners,
employees, officers, directors, stockholders, representatives and all related
companies, divisions, subsidiaries, parent and affiliated companies release,
waive and forever discharge Hoover, his successors, heirs and assigns from all
claims, liabilities, demands, and causes of action, whether known or unknown,
fixed or contingent, including claims for damages (whether or not liquidated)
and/or attorneys’ fees and costs, which the Company or QRC may have or claim to
have against Hoover, his successors, heirs and assigns in any arising out of his
employment with the Company or with QRC in any way arising out of his employment
with the Company and/or his Executive Employment Agreement or that otherwise may
exist on the date this Agreement is executed, including, but not limited to
claims arising under any purported contract, written or oral, express or
implied; claims arising under any tort theory of recovery; and any other
federal, state or local law, statute, regulation, code or ordinance; and claims
arising in any other way, directly or indirectly, and without regard to the
legal theory or form of action underlying such claims, arising or alleged to
arise out of Hoover's employment by the Company and/or the Executive Employment
Agreement or that otherwise may exist against Hoover, his successors, heirs and
assigns. This release does not affect the Company's or QRC's ability to enforce
all of the terms of this Settlement and Release Agreement.

 

c.         The Parties further hereby mutually release and covenant not to sue
one another, their past, present and future agents, servants, representatives,
shareholders, principals, attorneys, affiliates, parent corporations,
subsidiaries, alter egos, joint venturers, licensees, officers, directors,
employees, predecessors, successors, heirs, executors, assigns, transferees,
beneficiaries, and all other persons, entities, and/or corporations acting on
behalf of either of them from any and all legal, equitable or other claims,
liabilities, promises, agreements, debts, counterclaims, actions, causes of
action, damages or expenses (including attorneys fees and costs actually
incurred), and any past, present or future duties, responsibilities or
obligations, of any nature whatsoever known to be existing prior and up to the
date of this Agreement, that arise in any way out of

 

5

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

Hoover's employment by the Company and/or the Executive Employment Agreement or
that might otherwise exist against the other Party as of the Effective Date.
Nothing within this paragraph, however, precludes a Party from enforcing his or
its rights under this Agreement.

 

4.   Noncompetition: Hoover agrees that for a period equal to one (1) year
following the date of his termination by the Company, Hoover, without the prior
written permission of the Company, shall not, within the geographical area of
the Cherokee Basin, (i) be employed by, or render any services to, any person,
firm or corporation engaged in any business which is directly or indirectly in
competition with the Company ("Competitive Business"); (ii) engage in any
Competitive Business for his or its own account; (iii) be associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity; (iv) employ or retain, or have
or cause any other person or entity to employ or retain, any person who was
employed or retained by the Company on the date of Hoover's termination of
employment; or (v) solicit, interfere with, or endeavor to entice away from the
Company, for the benefit of a Competitive Business, any of the Company’s
customers, clients or other persons with whom the Company has a contractual
relationship as of the date Hoover's termination of employment. Notwithstanding
the foregoing, nothing in this Agreement shall preclude Hoover from investing
his personal assets in the securities of any corporation or other business
entity which is engaged in a Competitive Business if such securities are traded
on a national stock exchange or in the over-the-counter market and if such
investment does not result in his beneficially owning, at any time, more than
4.9% of the publicly-traded equity securities of such Competitive Business.

 

Hoover acknowledges and agrees that the covenants contained within this
paragraph 4 of the Agreement may be enforced by the Company by injunction, or
damages, or both. Hoover agrees that such injunction may be issued to the
Company without bond.

 

5.   I.R.C. §409A: The Parties intend that the Agreement fully complies with all
requirements under I.R.C. § 409A. The parties agree that if any provision of
this Agreement would cause any payment to fail to satisfy I.R.C. § 409A, the
Agreement will be amended by the parties (any such amendment may be made on a
retroactive basis) to comply with I.R.C. § 409A on a timely basis, in accordance
with regulations and other guidance issued under I.R.C. § 409A. Hoover
acknowledges and agrees that the Company will not be responsible or liable for
any additional personal income tax Hoover may become liable for resulting from
or arising out of any violation of I.R.C. § 409A and hereby fully releases the
Company from any such liability.

 

 

6.

Confidential Information.

 

a.         Definition: Hoover agrees to hold in strictest confidence, and not to
use, disclose or permit to be disclosed except for the benefit of the Company,
to any person, firm or Company without the express written authorization of the
Company, any Confidential Information of the Company. For purposes of this
Agreement, "Confidential

 

6

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

Information" means any information or data used by or belonging or relating to
the Company, or any party to whom the Company owes a duty of confidentiality,
including, without limitation, any and all trade secrets, proprietary data, and
information relating to the Company, or any party to whom the Company owes a
duty of confidentiality, the past, present, or future business and services of
the Company, or any party to whom the Company owes a duty of confidentiality,
including, without limitation, customer lists, processes, procedures, or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company, or any party to
whom the Company owes a duty of confidentiality and advises Hoover should be
treated as confidential information. Confidential Information does not include
any information that: (i) is rightfully known to Hoover prior to Hoover's
employment and independent of any disclosure or access to the information via
the Company as evidenced by Hoover's written records; or (ii) is or later
becomes part of the public domain and generally known within the relevant
industry through no fault of Hoover.

 

b.         Legal Compliance: If Hoover is requested or becomes legally compelled
to disclose any such Confidential Information, Hoover shall provide the Company
with prompt written notice so that the Company may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement and Hoover shall reasonably cooperate with the Company in any effort
the Company undertakes to obtain a protective order or other remedy. If such a
protective order or other remedy is not obtained, or the Company waives
compliance with this Agreement, Hoover shall furnish only that portion of such
information that is legally required and shall exercise all reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded the
information to be disclosed.

 

c.         Return of Confidential Information: Hoover agrees that he will return
to the Company and will not take originals or copies of, any records, papers,
programs, computer software or documents whether in printed or electronic format
or otherwise, containing or derived from Confidential Information in Hoover's
possession or under Hoover's control or any other matter of whatever nature that
contains Confidential Information or any equipment or other physical property
furnished to Hoover by the Company, all of which shall be and remain the sole
and exclusive property of the Company.

d.         Enforceability: Hoover acknowledges and agrees that the covenants
contained within paragraph 6 and its subsections of the Agreement may be
enforced by the Company by injunction, or damages, or both. Hoover agrees that
such injunction may be issued to the Company without bond.

 

7.   No Rehire. The Parties agree that Hoover is not eligible for rehire by the
Company and/or all related companies, divisions, subsidiaries, parent and
affiliated companies. Hoover

 

7

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

agrees that he will not apply for a position with the Company and/or all related
companies, divisions, subsidiaries, parent and affiliated companies in the
future and that should such application be made, no cause of action shall arise
out of the failure to hire Hoover pursuant to this Agreement.

 

8.   Tax Indemnity. By executing this Agreement, Hoover acknowledges that the
Company has not made and he has not relied on any tax, financial, legal or other
advice from the Company with respect to this Agreement or any possible tax,
financial, or legal consequences arising out of this Agreement. Hoover hereby
expressly agrees to hold the Company harmless and specifically agrees to
indemnify it from any claims, demands, liabilities, or causes of action directly
relating to or arising from any tax consequences incurred by Hoover. The Company
will issue a W-2 for all amounts from which applicable employment withholdings
are made.

 

9.   No Admission of Any Claim. The Parties agree that this Agreement and any
payment and/or other consideration provided herewith shall not be construed in
any fashion as an admission of wrongdoing or liability on the part of either
party. Instead, this Agreement is entered into solely for the purpose of
compromise.

 

10. Violations. Hoover acknowledges that during the course of his employment and
at the time of the signing of this Agreement, he is not aware of any alleged
violations and/or potential violations of any federal, state, and/or local laws
or regulations by the Company. Should Hoover have such knowledge, he agrees to
report such alleged violations and/or potential violations internally and, if
requested, to cooperate in the investigation of such alleged violations and/or
potential violations prior to executing this Agreement.

 

11. Supersedes: To the extent there are any conflicts or inconsistencies between
this Agreement and the terms and conditions contained within the Executive
Employment Agreement or any other prior agreement between the Parties, the terms
of this Agreement supersedes the prior agreement(s) and governs.

 

12. Entire Agreement. In signing this Agreement, the Parties understand that the
terms hereof are contractual and not merely a recital, and that they are not
relying upon any statement or representation made by the other party (other than
those reflected in this Agreement), but, instead, they are relying solely upon
their own judgment and/or the advice of their attorney. The Parties acknowledge
that this Agreement is the entire agreement of the Parties regarding this
matter.

 

13. Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be impaired thereby.

 

14. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original but all of which will
constitute one agreement. Fully executed copies of this Agreement will serve as
duplicate originals.

 

8

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

15. Choice of Law/Venue/Prevailing Party.  This Agreement is to be interpreted
and enforced according to the laws of the State of Texas. The Parties agree that
venue for any litigation under this Agreement brought by Hoover against
the Company and/or QRC shall lie exclusively in federal or state courts located
in Oklahoma County, Oklahoma and expressly submit to the jurisdiction of such
courts for purposes of hearing any such disputes between them. The Parties
further agree that venue for any litigation under this Agreement brought by the
Company and/or QRC against Hoover shall lie exclusively in federal or state
courts located in Harris County, Texas and expressly submit to the jurisdiction
of such courts for purposes of hearing any such disputes between them. For the
purpose of any counterclaim(s) brought by a party, the Parties agree that venue
will lie in the jurisdiction in which the litigation was originally filed. The
prevailing party in any dispute arising under this Agreement shall be entitled
to recover its attorneys’ fees and costs of court should litigation be filed to
enforce its terms.

 

16. Acceptance/Revocation. Hoover has twenty-one (21) days in which to decide to
enter into this Agreement although he may accept it at any time prior to the
expiration of that period. Hoover may revoke any acceptance of this Agreement
within seven (7) days of signing, and this Agreement shall not become effective
until such revocation period has expired.

 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THIS ENTIRE
AGREEMENT, THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
REGARDING THIS AGREEMENT, THAT THEY ARE SIGNING IT KNOWINGLY AND VOLUNTARILY AND
THAT THEY ARE UNDER NO DURESS OR PRESSURE TO DO SO.

 

 

Date: November 8, 2007

By

/s/ Richard Andrew Hoover

 

 

Richard Andrew Hoover

 

 

 

 

 

Quest Midstream GP, LLC

 

 

 

 

Date: November 8, 2007

By

/s/ Jerry D. Cash

 

Name

Jerry D. Cash

 

Title

CEO

 

 

 

 

 

 

 

 

9

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

--------------------------------------------------------------------------------



 

 

 

 

Quest Resource Corporation

 

 

 

 

Date: November 8, 2007

By

/s/ Jerry D. Cash

 

Name

Jerry D. Cash

 

Title

CEO

 

 

 

10

HOOVER/QUEST MIDSTREAM GP, LLC/QUEST RESOURCE CORPORATION SETTLEMENT AND RELEASE
AGREEMENT

 

 